FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                    February 13, 2018
                                TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 WILLIAM CAMPOS,

              Plaintiff - Appellant,
 v.                                                      No. 17-1297
                                            (D.C. No. 1:14-CV-03088-MSK-MEH)
 MANTECH INTERNATIONAL                                   D. Colorado
 CORPORATION, a Virginia
 corporation,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before MATHESON, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      On November 14, 2014, Appellant William Campos filed a complaint in

federal district court alleging claims of discrimination on the basis of disability in

violation of the Americans with Disabilities Act, retaliation under Section 503 of

the Rehabilitation Act of 1973, and retaliation under the Colorado Anti-

Discrimination Act. The district court resolved Appellee’s motion for summary

judgment on August 2, 2016, by entering judgment in favor of Appellee on

Campos’s federal claims and dismissing his Colorado state claim without

prejudice. Between August 11, 2016, and December 12, 2016, Campos filed three

motions for reconsideration. Each was denied by the district court.

      On July 25, 2017, Campos filed a Motion for Relief from Judgment

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. The district court

denied the motion and Campos filed a timely notice of appeal. This court reviews

the denial of a Rule 60(b) motion for an abuse of discretion. Weitz v. Lovelace

Health Sys., Inc., 214 F.3d 1175, 1181 (10th Cir. 2000). Having reviewed the

entire record, including all the district court’s prior orders in this matter, we hold

that the court did not abuse its discretion when it denied Campos’s July 25, 2017,

motion. The district court correctly concluded that Campos is not entitled to

relief under Rule 60(b) and there is no error in the court’s statement that “a

motion for reconsideration is not an appropriate vehicle to use to present

arguments that could have been raised previously and were not, nor is it a

substitute for taking an appeal.”


                                          -2-
      The district court’s order of July 27, 2017, denying Campos’s Rule 60(b)

motion, is affirmed.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                       -3-